Mr. Justice Dever delivered the opinion of the court. 3. Instructions, § 14*—impropriety of emphasizing proposition in different instructions. Emphasis by frequent repetition, even of a particular properly given proposition in instructions, is objectionable. 4. Appeal and ebbor, § 1537*—when repetition and emphasizing of position of party in instructions is harmless error. It is not reversible error to repeat and emphasize in several instructions in a personal injury case the position of one of the parties in reference to a material issue where the verdict is correct. 5. Appeal and error, § 1466*—when error in admission of evidence is not ground for reversal. Error in the admission of evidence is not ground for reversal when the verdict is just and the only one that could have been rendered in the case.